Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is responsive to the claims filed 8/12/2020. Claims 27 – 44 are pending in this application.

Information Disclosure Statement
The information disclosure statements filed 8/12/2020 and 9/9/2020 are acknowledged by the examiner.

Double Patenting
This application is a continuation of a previously issued patent US 10,807,110 (application 15/738584). Application 15/738584 was restricted based on unity of invention standard (office action dated 8/15/2019), in response applicant elected an embodiment including generic claim 27. Subsequently the application was patented as US Patent 10,807,110. The present application is a continuation (not a divisional) of application 15/738584 with the generic claim 27. The generic claim is rejected for double patenting as per MPEP 806.04(i).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 27 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,807,110. Although the claims at issue are not identical, they are not patentably distinct from each other because the present application claim 27 requires “Application device for applying a coating agent, comprising: a) a first coating agent connection for supplying a first coating agent, b) a first coating agent line which leads in the application device from the first coating agent connection and guides the first coating agent, and c) a first valve which is arranged in the first coating agent line and controls the flow of the first coating agent, the first valve being controllable by a first control signal, d) wherein there is arranged in the first coating agent line an own-medium-actuated first overpressure valve which, in order to avoid an overpressure fault, opens automatically when the pressure upstream of the first overpressure valve exceeds a specific maximum pressure”, claim 1 of US Patent 10,807,110 requires “Application device for applying a coating agent, comprising: a) a first coating agent connection for supplying a first coating agent, b) a first coating agent line which leads in the application device from the first coating agent connection to an application element and guides the first coating agent, and c) a first valve which is arranged in the first coating agent line and controls the flow of the first coating agent, the first valve being controllable by a first control signal, d) wherein there is arranged in the first coating agent line an own-medium-actuated first overpressure valve which, in order to avoid an overpressure fault, opens automatically when the pressure upstream of the first overpressure valve exceeds a specific maximum pressure, e) wherein the first valve is arranged in the first coating agent line between the first overpressure valve and the application element, f) a first return connection for returning fluids into a first return system, g) a first return line branches from the first coating agent line upstream of the first overpressure valve, h) the first return line opens into the first return connection, and i) in the first return line there is arranged a third overpressure valve which is own-medium-actuated and opens automatically when the pressure in the first return line upstream of the third overpressure valve exceeds a specific maximum pressure.”

Information Disclosure Statement
The information disclosure statements filed 8/12/2020, 9/9/2020 are acknowledged by the examiner.

Claim Objections
Claim 44 is objected to because of the following informalities:  “2 mm andr smaller than 10 mm” should read “2mm and smaller than 10 mm.”  Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “valve chamber 7” as described in page 26.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the 

Specification
The disclosure is objected to because of the following informalities:
Page 26 describes both the valve needle and membrane by the same reference number 7. Further, the valve seat is described by the same reference number 7 on page 24.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27 - 44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 27, the claim recites “a first valve which is arranged in the first coating agent line and controls the flow of the first coating agent” and “there is arranged in the first coating agent line an own-medium-actuated first overpressure valve.” The claim implies two different valve elements, the specification describes a single valve (SLV1) that both controls the flow of the first coating agent and is an “own-medium-actuated” overpressure valve. It is not clear if the applicant intended to claim an additional element to perform the “own-medium-actuated” function. Examiner for this office action is interpreting the claim to mean the first valve controls the flow of the first coating agent and is an “own-medium-actuated” valve. 
the first over pressure valve, the second overpressure valve and the third overpressure valve".  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 32, it is not clear what the metes and bounds of the limitation “a great opening force” is, thereby rendering the claim indefinite.
Regarding claims 36 and 44, the phrase “in particular” renders the claim indefinite because it is unclear whether the pneumatic valve drive and seal not by a sealing lip are required.  The phrase “in particular” makes it unclear whether the claim is being limited to the preferred embodiment.  Therefore, the use of the phrase “in particular” renders the claim indefinite.
Description of examples or preferences is properly set forth in the specification rather than the claims. If stated in the claims, examples and preferences may lead to confusion over the intended scope of a claim. In those instances where it is not clear whether the claimed narrower range is a limitation, a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph should be made. See MPEP 2173.05(d).     
Regarding claim 42, the claim recites the limitation “the flushing groove”.  There is insufficient antecedent basis for this limitation in the claim. Examiner for this office action is interpreting the claim to depend upon claim 41 where the flushing groove is introduced.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 27, as far as it is definite, is rejected under 35 U.S.C. 102(a)(1) as being anticipated by German Patent Document to Jobst et al. (DE-2747707).
Regarding claim 27, as far as it is definite, German Patent Document discloses an application device for applying a coating agent, comprising: a first coating agent connection for supplying a first .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 28 - 30, far as they are definite, are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication to Strong et al. (2005/0224513) in view of German Patent Document to Jobst et al. (DE 2747707).
Regarding claim 28, Strong et al. disclose a liquid dispensing valve comprising a needle valve having a) a valve seat (46), b) a displaceable valve needle (42) having a needle stem (40)  and a needle head – conical portion, b1) wherein the needle head closes the valve seat (46) when the valve needle is in a closed position, b2) whereas the needle head frees the valve seat when the valve needle is in an open position, c) a flexible membrane (56) which surrounds the valve needle upstream of the needle head in an annular and sealing manner.
Strong et al. do not disclose an application device for applying a coating agent, comprising: a) a first coating agent connection for supplying a first coating agent, b) a first coating agent line which leads in the application device from the first coating agent connection and guides the first coating agent, and c) a first valve which is arranged in the first coating agent line and controls the flow of the first coating agent, the first valve being controllable by a first control signal, d) wherein there is arranged in the first coating 
However, German Patent Document teaches an application device for applying a coating agent, comprising: a first coating agent connection for supplying a first coating agent, a first coating agent line (7, Fig. 1) which leads in the application device from the first coating agent connection and guides the first coating agent, and a first valve (2, Fig. 1) which is arranged in the first coating agent line and controls the flow of the first coating agent, the first valve being controllable by a first control signal, (9a, Fig. 2) wherein there is arranged in the first coating agent line an own-medium-actuated first overpressure valve (16, Fig. 1) which, in order to avoid an overpressure fault, opens automatically when the pressure upstream of the first overpressure valve exceeds a specific maximum pressure (page 6).
Therefore a person having ordinary skill in the art would adapt the valve that can be used for accurately adjusting the stroke disclosed by Strong et al. to the coating agent application taught by the German Patent Document to use the valve where the volume of coating dispensed is to be controlled precisely.  
Regarding claim 29, as far as it is definite, Strong et al. disclose a) the valve needle is displaceably arranged in a valve chamber (50), wherein the valve chamber is cylindrical at least in part, b) the membrane (56) is fixed in the middle to the needle stem of the valve needle in a sealing manner and c) the membrane (56) is fixed by its peripheral edge to the inside wall of the valve chamber in a sealing manner as shown in figure 2.
Regarding claim 30, as far as it is definite, 30. String et al. disclose a) a valve drive for displacing the valve needle, in particular in the form of a pneumatic valve drive having a piston (44) , b) a coating agent inlet (94) for supplying the coating agent, wherein the coating agent inlet opens into the valve chamber on the side of the membrane remote from the valve drive, so that the membrane seals the valve drive with respect to the valve chamber filled with coating agent, and c) a coating agent outlet (54) for discharging the coating agent, wherein the coating agent outlet opens into the valve seat so that, when the valve needle is in the open position, the coating agent is able to flow through the valve seat to the coating agent outlet (54).
Claim 37 - 39, far as they are definite, are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication to Strong et al. (2005/0224513) in view of German Patent Document to Jobst et al. (DE 2747707) and in further view of US Patent to Zimmerly (6,056,270).
Regarding claims 37 – 39, as far as they are definite, Strong et al. do not disclose an additional sealing element is installed in the needle head of the valve needle in order to seal the valve seat in the closed position, and b) the sealing element is made of a different material than the needle head of the valve needle, and c) the sealing element is made of a resilient material, wherein the sealing element is made of perfluoro rubber the sealing element is moulded onto the needle head and  installed in an annular groove in the needle head.  
However, Zimmerly teaching a fluid control valve with a conical valve teaches a gasket (30) made of buno rubber that is molded and installed in a groove of the valve member to improve wear resistance of the valve member. Therefore a person having ordinary skill in the art would adapt the Zimmerly teaching of installing a buno rubber molded gasket installed in a groove teaching of Zimmerly to the valve disclosed by Strong et al. to improve useful life of the valve member.
Claim 35 and 40, far as they are definite, are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication to Strong et al. (2005/0224513) in view of German Patent Document to Jobst et al. (DE 2747707) and in further view of US Patent to Jones (6,431,521).
Regarding claims 35 and 40, Strong et al. do not disclose a valve element and seat with the claimed head angles or the valve element is made of titanium.
However, Jones teaches improving a corrosion and bonding resistance to of a valve element by having the valve element made of titanium diboride and having an included angle between 20 and 60 degrees. Therefore a person having ordinary skill in the art would adapt the Jones teaching of a valve element made of Titanium and the included angle to the valve disclosed by Strong et al. to have a valve that is resistant to corrosion and bonding.


Allowable Subject Matter
Claims 31 – 35, 41 - 44 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umashankar Venkatesan, whose telephone number is (571)270-5602.  The examiner can normally be reached Monday - Friday (8:30 AM - 5:30 PM Eastern Time). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at (571)272-6007, Craig Schneider can be reached at (571)272-3607 and Ken Rinehart can be reached (571)272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UMASHANKAR VENKATESAN/
Primary Examiner, Art Unit 3753